DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2018/0180920) in view of Yamamoto (US 2004/0201815) and Shin et al. (US 2017/0115518).
As to claim 17, Zhang discloses in figures 2 and 3: a base substrate 211 that comprises a display area and a peripheral area; a first pixel D1 that is located in the display area of the base substrate; a second pixel D2 that is located in the display area of the base substrate, wherein the first pixel D1 is located between the peripheral area and the second pixel along a direction and comprises a first organic pattern (photoresist 213a; organic photoresist materials are necessarily used in the fabrication of color filters), and the second pixel D2 comprises a second organic pattern 213a, wherein a width of the first organic pattern measured along the direction is different from a width of the second organic pattern measured along the direction (figure 3 shows the width of 213a in pixel D1 is different from the width of 213a in pixel D2), and wherein the first 
Zhang does not disclose a circuit part that is located in the peripheral area of the base substrate.  However, this was a conventional structure as evidenced by figure 2 of Yamamoto.  Yamamoto discloses in figure 2, a base substrate 100 comprising a display area 102 and a peripheral area 104, and a circuit part 18 that is located in the peripheral area of the base substrate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang by providing a circuit part that is located in the peripheral area of the base substrate as disclosed by Yamamoto because conventional structures were known to be cost effective and reliable.
Zhang discloses does not disclose that the first organic pattern comprises a first portion having a first hardness and a second portion having a second hardness greater than the first hardness, and the second organic pattern comprises a third portion having a third hardness and a fourth portion having a fourth hardness greater than the third hardness.  
Shin discloses in figure 3, an organic pattern 131a comprising a first portion 1311a having a first hardness and a second portion 1313a having a second hardness greater than the first hardness (paragraph [0046]).  Shin teaches in paragraph [0011] that the disclosed structure provides improved display quality and reliability.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang so that the first organic pattern comprises a first portion having a first hardness and a second portion having a second hardness 
As to claim 20, Zhang in view of Yamamoto and Shin discloses all of the elements of the claimed invention discussed above regarding claim 17.  Shin further discloses in paragraph [0046] that the portion 1313a having greater hardness is formed by double exposure.  Therefore, the second portion in the first pixel and the fourth portion in the second pixel are formed by double exposure such that the first pixel and the second pixel are located in double exposure areas.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested a display device comprising the combination required by claim 1, wherein the first pixel comprises a first organic pattern that comprises a first portion located on the base substrate and a second portion protruding upward from the first portion, and the second pixel comprises a second organic pattern that comprises a third portion located on the base substrate and a fourth portion protruding upward from the third portion, wherein the first portion, the second portion, the third portion, and the fourth portion are made of the same material, and a width of the second portion measured along the direction is different from a width of the fourth portion measured along the direction, and wherein the first portion and the third Claims 2-16 are allowed by virtue of their dependency.
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art taught or fairly suggested a display device comprising the combination required by claim 18, wherein a width of the second portion having the second hardness measured along the direction is different from a width of the fourth portion having the fourth hardness measured along the direction.  Claim 19 is objected to by virtue of its dependency.
Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been fully considered and are persuasive.  Accordingly, the rejection of these claims has been withdrawn.
Regarding claims 17 and 20, applicant’s arguments do not address the new grounds of rejection presented in the previous office action, which were based on applying the newly cited prior art of Zhang et al. (US 2018/0180920) as the primary reference.  Accordingly, the rejection has been maintained
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/DAVID Y CHUNG/Examiner, Art Unit 2871              

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871